Ellison, J.
The defendant was convicted on an information under section 3789, Revised Statutes, 1889, for shooting along or across a public highway. The information was as follows:
“Ezra H. Erisby, upon his oath as prosecuting attorney of Harrison county, Missouri, informs the justice:
“That one Allen Rhodus, late of the county of Harrison and state of Missouri, did then and there willfully and unlawfully shoot with a shotgun at an object, to wit: a dog. The same being a dog belonging to one John Endsley, along and across a certain public highway, at and near the residence of said John *589Endsley, said public road being the road leading from the Tull sehoolhouse to Matkins, and known as the Bethany and Matkins road, in the said county and state, contrary to the statute in such cases made and provided, and against the peace and dignity of the state.”
We are of the opinion that defendant’s objections to this information are well founded. The offense covered by the statute is shooting along or across the highway and the information fails to charge such act. The indictment is in such form as to charge that the dog was along and across the highway, but not that the shooting was. Omitting the allegation of ownership, we have the object shot at as “being a dog along and! across a certain public highway.”
The charge is not sufficient under the statute and the judgment will be reversed.
All concur.